


Exhibit 10.16.3

 

December 1, 2009

 

Larry D. Zimpleman

President and Chief Executive Officer

Principal Financial Group, Inc.

711 High Street

Des Moines, Iowa 50392

 

Dear Larry:

 

You, Principal Financial Group, Inc., Principal Financial Services, Inc. and
Principal Life Insurance Company (collectively “Companies”) and the Companies
agree to amend the Amended and Restated Employment Agreement, by and between the
Companies and you dated May 1, 2008 (“Agreement”), effective [as of the date] of
this letter, as follows:

 

1.                                       Section 6.3 of your contract will be
amended to read:

 

6.3                                 Termination Without Cause or for Good
Reason.  In the event of a Termination Without Cause or a Termination for Good
Reason (in either case occurring during the Employment Period), Executive shall
be entitled to receive the following:

 

(a)                                     promptly after the Date of Termination
(but in no event later than ten business days after the Date of Termination) a
lump sum amount equal to the sum of Executive’s Accrued Base Salary and Accrued
Annual Bonus;

 

(b)                                    provided that the performance criteria
that would otherwise have been applicable to the payment of annual bonus to
Executive under Section 4.2 for the year in which the Date of Termination occurs
are satisfied, an amount equal to the Prorata Annual Bonus, which shall be
payable at the same time as annual bonuses are payable to other members of
Senior Management, but in no event later than March 15 in the calendar year
following the Date of Termination;

 

(c)                                         six months after the Date of
Termination a lump sum amount equal to the product of (i) the sum of Base Salary
plus Target Annual Bonus for the Fiscal Year during which the Date of
Termination occurs (provided that no effect shall be given to any reduction in
Target Annual Bonus that would qualify as Good Reason if Executive were to
terminate

 

--------------------------------------------------------------------------------


 

his employment on account hereof), and multiplied by (ii) 2;

 

(d)                                    until the earlier of the (i) 18 month
anniversary of the date of Termination or (ii) the date Executive becomes
eligible to participate in any plan, program or other arrangement providing
benefits of a similar nature by reason of his employment or other provision of
services, the life insurance benefit specified in Section 5.1 to which Executive
is entitled as of Date of Termination, subject to the terms of applicable plans,
programs or policies; provided that the Executive shall pay the same amount for
such benefits as covered members of Senior Management who are actively employed
would pay;

 

(e)                                     if the Date of Termination occurs prior
to the Executive’s 57th birthday, (1) for the six-month period following the
Date of Termination, the Companies shall provide Executive and his eligible
dependents the same medical benefits (on the same terms and conditions) as would
have been applied had Executive continued to be an employee of the Companies for
such period, and (2) monthly after such six month period, for the remainder of
the life of Executive, benefits equivalent to those payable under the Principal
Welfare Benefit Plan for Employees calculated under the terms of such plan as if
the Date of Termination occurred after Executive’s 57th birthday, reduced by the
amounts actually payable under such plan, provided that, if either Executive of
the Company reasonably believes it is likely that the benefits under subclause
(2) cannot be provided on a tax favored basis, the Company shall pay the cost of
the insurance premium for such benefits on the same monthly basis as such
benefits would have been provided;

 

(f)                                       if the Date of Termination occurs
prior to Executive’s 57th birthday, for purposes of calculating the retirement
benefits payable to Executive under the Supplemental Executive Retirement Plan
for Employees, Executive will be treated as though the Date of Termination
occurred after Executive’s 57th birthday;

 

(g)                                    key executive level outplacement
services, the provider of which shall be selected by Executive, up to a maximum
of $10,000; provided that in no event shall any

 

2

--------------------------------------------------------------------------------


 

amount be payable to Executive in lieu of his receipt of such services.

 

Notwithstanding anything herein to the contrary, the benefits provided in
Section 6.3 shall be provided only upon Executive’s execution of a release and
waiver as described in Section 6.5. For the avoidance of doubt, Executive’s
rights and entitlements with respect to any equity-based of other long-term
incentive compensation awards (including any LTIP Award) outstanding as of the
Date of Termination shall be determined in accordance with the terms of such
awards and the governing plan documents and shall not be enhanced or otherwise
modified by the terms of this Agreement.

 

2.                                       Except as provided in this Amendment,
all of the other terms and conditions of the Agreement will remain in full force
and effect.

 

 

Principal Financial Group, Inc.

 

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

William T. Kerr

 

 

Chairman, Human Resources Committee of the Board of Directors

 

 

 

 

 

 

Principal Financial Services, Inc.

 

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

William T. Kerr

 

 

Director

 

 

3

--------------------------------------------------------------------------------


 

Principal Life Insurance Company

 

 

By:

/s/ William T. Kerr

 

 

William T. Kerr

 

 

Chairman, Human Resources Committee of the Board of Directors

 

 

 

 

 

 

Agreed to as of the 1st day of December, 2009:

 

 

 

/s/ Larry D. Zimpleman

 

 

Larry D. Zimpleman

 

 

4

--------------------------------------------------------------------------------
